Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This action is responsive to the Amendment filed on 7/27/2022.

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable due to the following:
Regarding claim(s) 1-20 applicant argues “Rotonda does not however provide that the system is configured to filter content from a collection of media to be presented to the user, based on contextual information associated with the client device of the user, let alone that the content may include a media item that comprises a media template. For this reason, Applicant respectfully submits that the Rotonda reference does not teach or suggest limitations that include "determining a contextual factor associated with the client device," and "selecting a portion of the media collection based on the contextual factor, the portion of the media collection including at least the media item" as recited by independent claim 1 as presently amended. Because each and every element of independent claims 1, 8, and 15 are not disclosed in the Rotonda reference, as arranged in the claims and in as complete detail as in the claims, no prima facie case of anticipation is established with respect to the independent claims. For at least these reasons, independent claims 1, 8, and 15, and their respective dependent claims, are patentable over the cited reference. Moreover, the dependent claims each are patentable based on elements recited therein. Thus, it is respectfully requested that these rejections be reconsidered and withdrawn and that the claims be allowed”.
Examiner respectfully disagrees. Rotunda [24. 29, 42, 49] teaches that user profile data and content is accessed, profile content is filtered based on user’s relationship with connecting user and context, context may be based on user profile for user device- which includes user behavior data such as relationships established and user activity, user profile content is filtered based on context which includes user profile and connecting user profile.
Therefore Rotunda teaches that user profile information (which is associated with user device) including relationship of user with connecting user, is used to filter user profile information, and therefore sufficiently teaches determining a contextual factor associated with the client device; selecting a portion of the media collection based on the contextual factor, the portion of the media collection including at least the media item. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Rotonda (US 20060184578 A1).

Regarding claim 1,  Rotonda teaches a method comprising (Rotonda [16, 43] method to preview content): 
receiving a request to access a media collection at a client device, the media collection including at least a media item that comprises a media template (Rotonda [41, 43, 46, 48] client user requests profile content view based on connection user’s profile, content server includes formatting information); 
determining a contextual factor associated with the client device; selecting a portion of the media collection based on the contextual factor, the portion of the media collection including at least the media item; accessing user profile data associated with the client device (Rotonda [24. 29, 42, 49] user profile data and content is accessed, profile content is filtered based on user’s relationship with connecting user and context, context may be based on user profile for user device- which includes user behavior data such as relationships established and user activity, user profile content is filtered based on context which includes user profile and connecting user profile); 
generating a preview of the media item from the portion of the media collection based on the media template associated with the media item and the user profile data; and causing display of a presentation of the media collection, the presentation of the media collection including a display of the preview of the media item (Rotonda [44, 46, 48] preview is generated based on content, user profile, connecting user’s profile and formatting information, preview is displayed on user device).

Regarding claim 2, Rotonda teaches the invention as claimed in claim 1 above. 
Rotonda further teaches wherein the user profile data includes image data (Rotonda [40, 41] user profile content includes images).

Regarding claim 4, Rotonda teaches the invention as claimed in claim 1 above. 
Rotonda further teaches wherein the user profile data is a first user profile data associated with a first user profile, and the method further comprises: accessing second user profile data associated with a second user profile; and wherein the generating the preview of the media item is based on the media template, the first user profile data, and the second user profile data (Rotonda [30, 49, 44, 46, 48] preview is generated based on content, user profile, connecting user’s profile and formatting information).

Regarding claim 5, Rotonda teaches the invention as claimed in claim 1 above. 
Rotonda further teaches wherein the contextual factor includes …user behavior data (Rotonda [29, 42, 44] context may be based on user profile- which includes user behavior data such as relationships established and user activity, user profile content is filtered based on context which includes user profile and connecting user profile).

Regarding claim 6, Rotonda teaches the invention as claimed in claim 5 above. Rotonda further teaches wherein the contextual parameter includes … the user profile data (Rotonda [35, 37, 44] user profile content is filtered based on context which includes user profile (including user’s connections and profile data) and connecting user profile).

Regarding claim 7, Rotonda teaches the invention as claimed in claim 1 above. 
Rotonda further teaches wherein the method further comprises: receiving an update to the user profile data; and updating the preview of the media item based on the update to the user profile (Rotonda [50] preview is updated when user profile is updated).

Claim 8 is directed towards a system performing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Rotonda further teaches system comprising: a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations (Rotonda [21]).

Claim(s) 9 and 11-14 is/are dependent on claim 8 above, is/are directed towards a system performing instructions similar in scope to the instructions performed by the method of claim(s) 2 and 4-7 respectively, and is/are rejected under the same rationale. 

Claim 15 is directed towards a medium storing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Rotonda further teaches non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (Rotonda [21]).

Claim(s) 16, and 18-20 is/are dependent on claim 15 above, is/are directed towards a medium storing instructions similar in scope to the instructions performed by the method of claim(s) 2 and 4-6 respectively, and is/are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Rotonda (US 20060184578 A1), and further in view of el Kaliouby (US 20200219295 A1).

Regarding claim 3, Rotonda teaches the invention as claimed in claim 1 above. 
Rotonda does not specifically teach wherein the image data includes an image that comprises a set of facial landmarks
	However el Kaliouby teaches wherein the image data includes an image that comprises a set of facial landmarks (el Kaliouby [9, 11, 56, 57] people like to use emojis based on facial expressions, facial landmarks in user profile images can be used to generate emojis).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by el Kaliouby of wherein the image data includes an image that comprises a set of facial landmarks, into the invention suggested by Rotonda; since both inventions are directed towards user profile content, and incorporating the teaching of el Kaliouby into the invention suggested by Rotonda would provide the added advantage of allowing available image data to be used to generate something that people enjoy (i.e. emojis) using facial landmarks in user profile image data, and the combination would perform with a reasonable expectation of success (el Kaliouby [9, 11, 56, 57]).

Claim(s) 10 is/are dependent on claim 8 above, is/are directed towards a system performing instructions similar in scope to the instructions performed by the method of claim(s) 3 respectively, and is/are rejected under the same rationale. 

Claim(s) 17 is/are dependent on claim 15 above, is/are directed towards a medium storing instructions similar in scope to the instructions performed by the method of claim(s) 3 respectively, and is/are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178